EXHIBIT A PROXY MATERIALS [To Be Placed On Holding Company Letterhead] , Dear Shareholders of Citizens Financial Corp.: We are writing to tell you about an exciting transaction that Citizens Financial Corp. (“Company”) is in the process of undertaking.The Board of Directors is pleased to announce that it has approved a corporate reorganization that will allow those Company shareholders who hold, in the aggregate, less than 825 Company Common Stock shares to exchange their existing Common Stock shares for newly created Class A Common Stock shares.Those Company shareholders who hold, in the aggregate, 825 or more Company Common Stock shares will continue to hold their existing Common Stock without change.This reorganization, which is known as a “going private” transaction, will result in the Company having less than 300 shareholders owning the Company’s existing Common Stock and less than 500 shareholders owning the newly created Class A Common Stock.As a result of this going private transaction, Citizens Financial Corp. will be able to suspend its SEC reporting obligations, which will allow the Company to save approximately $200,000 annually. In technical terms, the Company will effect the reorganization by amending its Certificate of Incorporation and immediately thereafter engaging in a merger transaction with a newly created corporation whose sole purpose is to facilitate the going private transaction.The Amendment to the Certificate of Incorporation will authorize Class A Common Stock shares and Class B Common Stock shares and the merger transaction will convert the Common Stock held by shareholders who hold, in the aggregate, less than 825 Common Stock shares into the right to receive Class A Common Stock shares on a one-share-for-one-share exchange basis.No Class B Common Stock shares will be issued in connection with the reorganization. To effect this transaction, the shareholders must vote on and approve an Amendment to the Company’s Certificate of Incorporation and the Agreement of Merger.Therefore, we are calling a Special Meeting of Shareholders to be held on , 2009 to ask you to vote and approve the Amendment and the Agreement of Merger.In conjunction with the meeting, you and all other shareholders are receiving the enclosed proxy materials which describe the transaction and a Proxy upon which to cast your vote. After careful consideration, the Board of Directors of Citizens Financial Corp. unanimously recommends that you vote in favor of the Amendment to the Company’s Certificate of Incorporation and the Agreement of Merger. We hope that you are excited about this opportunity.We look forward to seeing you all . Sincerely, /s/ Max L. Armentrout Max L. Armentrout Chairman CITIZENS FINANCIAL CORP. 211 Third
